internal_revenue_service number release date uil date cc el gl br3 gl-611399-99 memorandum for assistant regional_counsel gl southeast region from chief branch general litigation lawrence h schattner subject potential application of sec_7433 this constitutes our response to your date request for an opinion on whether sec_7433 applies to certain actions taken by service employees involved in a regional compliance program rcp project in the district we believe that sec_7433 would not provide a means of redress for the affected taxpayers issue does the service’s failure to treat all which were the subjects of an rcp project alike in the course of determining that some were liable for additional taxes which may have resulted in some incorrect determinations provide a cause of action for the affected taxpayers pursuant to sec_7433 conclusion it is our position based on the general description of the rcp project contained in your memorandum that sec_7433 does not apply to the actions of the service in this instance the violations of the internal_revenue_code revrul_87_41 and sec_530 of the revenue act of alleged by would have occurred in the determination of tax_liabilities neither nor the tigta report alleges violations of any code provision even remotely connected to the collection_of_taxes even though revenue officers conducted this program and their motives may have been influenced by collection these considerations do not change the conclusion that any alleged violations occurred during the determination process before assessments were made background the facts relevant to your request for advice are fully documented in your memorandum requesting our advice and in a memorandum dated date to your regional_counsel from the chief gl-611399-99 compliance officer the specific rcp project at issue involved taxpayers who were subsequently the former collection_division chief for the office alleged that certain irregularities had occurred in the conduct of the rcp project the rcp project took place during at which time the project was terminated because of changes in national_office policy directives in the district requested that the region review the rcp project to assess the district’s compliance with the internal_revenue_code and the internal_revenue_manual the region did not issue a written report of its review of the project the allegations were ultimately investigated by the treasury_inspector_general_for_tax_administration tigta the tigta investigated closed cases and issued its formal report on the subject in the tigta report contained the following observations the facts are also well documented in the report ultimately issued by tigta discussed infra gl-611399-99 the specific question you have asked us is whether these taxpayers might have a remedy under sec_7433 thus our discussion below is limited to that specific legal issue law and analysis sec_7433 was added to the internal_revenue_code in the version of this provision which was effective from until mid-1996 while the events relevant to the rcp project occurred states in pertinent part if in connection with any collection of federal tax with respect to a taxpayer any officer_or_employee of the internal_revenue_service recklessly or intentionally disregards any provision of this title or any regulation promulgated under this title such taxpayer may bring a civil_action for damages against the united_states in a district_court of the united_states except as provided in section gl-611399-99 providing a damage remedy for failure to release lien such civil_action shall be the exclusive remedy for recovering damages resulting from such actions sec_7433 the legislative_history of sec_7433 reflects that this provision was intended to provide redress for only actions taken with respect to the collection of rather than also actions taken with respect to the determination of taxes although the senate version of the provision would have afforded a damage remedy for both types of actions the conference_report explicitly provides that a n action under this provision may not be based on alleged reckless or intentional disregard in connection with the determination of tax h_r conf_rep no 100th cong 2d sess reprinted in u s c c a n this means that sec_7433 affords no remedy for any act which is related solely to the assessment of a tax see eg 20_f3d_182 5th cir cert_denied 513_us_1041 975_f2d_13 1st cir cert_denied 510_us_851 photographic assistance corp v united_states of america u s dist lexis n d ga the case law has defined an assessment in this context as the decision to impose liability for a tax which is not actionable as opposed to improper conduct of an agent trying to collect the taxes owed which is shaw supra in the rcp project situation it appears that any errors committed occurred in the course of discerning whether the subject taxpayers in other words the errors all appear to have been committed during the assessment stage of the project according to your memorandum the only code sections alleged by to have been violated are sec_3509 and sec_3402 furthermore the only code provisions cited as inconsistently applied in the tigta report are sec_3509 and sec_6020 these provisions all pertain to the determination rather than the collection_of_taxes thus any conduct violative of these provisions would not be actionable under sec_7433 see eg 813_fsupp_730 d idaho where payment was made voluntarily no enforced collection occurred and therefore no potential violation of sec_7433 occurred 792_fsupp_87 d ore aff’d in relevant part in unpublished opinion u s app lexis 9th cir even if service employed wrong test for determination of taxpayer liability error is not actionable under sec_7433 since application of the version of sec_7433 which currently is applicable allows a cause of action based on reckless intentional or negligent conduct see sec_7433 negligent disregard of code or regulatory provisions is not actionable under the version of sec_7433 which applies to the rcp project gl-611399-99 test occurred during determination rather than collection of tax moreover sec_7433 applies to violations of only the internal_revenue_code or its regulations see u s c c a n pincite supra in this instance it appears that some of the allegations of service misconduct focus on the presumed failure to follow procedures established by the internal_revenue_manual rather than the internal_revenue_code or regulations such violations of internal procedure are not actionable under sec_7433 see kachougian v united_states of america u s dist lexis d r i see also ludtke v united_states of america u s dist lexis d conn for the same reason any violations of sec_530 of the revenue act of would also not be actionable under sec_7433 of note is that your memorandum indicates that hearing testimony alleges that we do not find any factual support for these allegations in the tigta report however even if these allegations were valid and the assessments had no appropriate foundation sec_7433 still would not apply since as noted previously an improper determination of tax without more will not support an action under sec_7433 the affected taxpayers might have an action against individual revenue officers based on violations of their constitutional rights pursuant to 403_us_388 91_sct_1999 29_led_619 finally we note that sec_7433 contains its own statute_of_limitations in that the provision requires any_action to be initiated within two years of the date the right of action accrues sec_7433 in this case the relevant events clearly occurred more than two years ago however the regulations and case law indicate that unlike the statute_of_limitations for a refund action the limitations_period provided by sec_7433 does not begin to run until the taxpayer has had a reasonable opportunity to discover all essential elements of a possible cause of action sec_301_7433-1 photographic assistance corp supra we believe that even if unlawful collection action occurred in this case the taxpayers involved in the rcp project should have known at the time any questionable assessments were made that the additional taxes were being improperly collected at the very least the taxpayers should have inquired as to the service’s basis for making the assessments even if the taxpayers should have been aware of a potential irregularity at the time the amounts were obtained from them as a result even if sec_7433 did apply to this situation on substantive grounds we believe it is arguable that actions under this provision would be procedurally barred because the limitations_period would have already run in summary we believe that sec_7433 does not apply to the taxpayers gl-611399-99 affected by the rcp project primarily because any alleged irregularities appear to have occurred in the course of determining rather than collecting additional taxes from the subcontractors involved in the project our conclusions are based on the descriptions contained in your memorandum of allegations and of the general facts attendant to the group of taxpayers involved in the project thank you for soliciting our opinion on this matter if you have further questions please call cc office of assistant chief_counsel ebeo attn jerry holmes
